 In the Matter of SIMPSON ELECTRICCOMPANYandUNITEDELECTRICAL,RADIO AND MACHINEWORKERS OF AMERICA, CIO'Case No. 13-R- 059.-Decided July 31, 1945Messrs. Fyffe cfc Clarke, by Mr. Albert J. Smith,of Chicago, Ill.,for the Company.Messrs. Irving Krane and-Edward Palmer,of Chicago, Ill., for theUnion.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and Machine.Workers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Simpson Electric Company, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Gustaf B. Erick-son, Trial Examiner. Said hearing was held at Chicago, Illinois, onMay 28, 1945. The Company and the Union appeared,2 participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Company moved for a dismissal of the petitionherein, and the Trial Examiner reserved ruling on this motion forthe Board.For reasons stated in Section III,infra,the Company'smotion is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1At the hearing the Union requestedthat "Local 1150" be deletedfrom its name as Itappeared on all papers in this proceeding.The Trial Examiner granted this request.2 The record indicates that Notice of Hearing was duly served upon International Union,United Automobile Workers ofAmerica, Local 286, AFL ; GeneralService Employees Union,Local 73, of the Building Service Employees InternationalUnion, A. F. L.;and LocalB-1031, InternationalBrotherhood of Electrical Workers, A F of L.However, none ofthese organizations appeared at the hearing.63 N. L.R. B., No. 7.84 SIMPSON ELECTRIC COMPANYFINDINGS OF FA(,'T1.THE BUSINESSOF THE COMPANY85Simpson Electric Company, an Illinois corporation with its prin-cipal office and place of business located in Chicago, Illinois, is engagedin the manufacture and sale of electrical measuring instruments. Inthe course and conduct of its business, the Company uses brass, steel,wire, bakelite parts, and other miscellaneous materials in an amountexceeding $50,000 per year, more than 50 percent of which is receivedby the Company from points outside the State of Illinois.The Com-pany annually manufactures finished products valued at more than$75,000, of which in excess of 50 percent is shipped to points outsidesaid State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company refuses to grant recognition to the Union as the col-lective bargaining representative of certain of its employees in theabsence of certification by the Board.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.HThe Field Examiner reported that the Union submitted 225 applications,of which 153contained the names of personsappearingupon a pay-roll of the Company,and that therewere approximately 494 employees in the unit hereinafter found appropriate.The Company'smotion to dismiss the petition herein is based upon the failure to pro-duce the Union's applications at the hearing for the purpose of checking them in order toascertain whether or not they actually requested membership in the Union or some otherlabor organization.We have denied the motion."It has been made quiteclear by theBoard that the report of its agent embodying the results of his investigation of the proofof substantial representation is not subject to direct or collateral attack at the hearing,since the requirement is but an administrative expedient adopted to enable the Board todeterminefor itselfwhether or not further proceedings are warranted."Ninth AnnualReport of the National Labor Relations Board, p. 24. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNITSubstantially in accordance with the unopposed request of the Unionand based upon the record, we find that all production and mainte-nance employees of the Company, including tool and die makers, ma-chine operators, assemblers, employees of the shipping and receivingdepartments (but not including supervisors attached to these depart-ments 4),molders, punch press operators, inspectors, stockroom em-ployees, janitors, and group leaders,5 but excluding all office andclerical employees, time-clerks, pay-roll clerks, production controlengineering employees, design control engineering employees,'sales-men, expediters, foremen, department heads, supervisors, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitutea unitappropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Simpson ElectricCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who'The record indicates that such supervisors possess supervisory authority within themeaning of our customary definition.Accordingly,despite the Union's contention to thecontrary,we shall exclude such employees5The record indicates that these employees do not possess supervisory powers withinthe meaning of our usual definition SIMPSON ELECTRIC COMPANY87were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and who havenot been rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Electrical,Radio and Machine Workers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining.0